PER CURIAM.
This appeal arose out of a proposed agency action in the form of school attendance zone redistricting in Seminole County. Appellants, S.C. Read, Inc. and Jennifer Finch, as parent, legal guardian and next friend of Christopher Brady (collectively “Appellants”), appeal the administrative law judge’s final order dismissing their second amended petition/request for determination of invalidity of proposed rule. We find no reversible error and affirm. In particular, we cannot agree with Appellants’ contention that the Seminole County School Board’s policy J mandated the Board’s adoption, without change, of one of the plan alternatives selected by the core committee.
AFFIRMED.
GRIFFIN, PALMER and EVANDER, JJ., concur.